

116 HR 4154 IH: Leave no Veteran Behind Act
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4154IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mrs. Lee of Nevada (for herself and Mr. Watkins) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Under Secretary of Health of the Department of Veterans Affairs to contact certain
			 veterans to encourage such veterans to receive medical examinations
			 furnished or paid for by the Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Leave no Veteran Behind Act. 2.Medical examinations for certain veterans (a)NoticeNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Health of the Department of Veterans Affairs shall seek to contact each covered veteran by mail, telephone, or email to encourage each covered veteran to receive medical examinations including the following:
 (1)A comprehensive physical examination. (2)A comprehensive mental health examination.
 (3)A comprehensive eye examination if the covered veteran has not received such an examination in the year immediately preceding the date of such examination.
 (4)A comprehensive audiological examination if the covered veteran has not received such an examination in the year immediately preceding the date of such examination.
				(b)Examinations
 (1)VA health care facilitiesIf a covered veteran elects to receive more than one examination described in subsection (a) at a health care facility of the Department of Veterans Affairs, the Under Secretary of Health shall seek to furnish all such scheduled examinations on the same day.
 (2)Community carePursuant to subsection (d) or (e) of section 1703 of title 38, United States Code, a covered veteran may receive an examination described in subsection (a) from a health care provider described in subsection (c) of that section.
				(c)Transportation
 (1)Beneficiary travel programPursuant to section 111 of title 38, United States Code, the Secretary of Veterans Affairs may pay for a rural covered veteran to travel to a health care facility to receive an examination described in subsection (a).
 (2)Shuttle serviceThe Under Secretary of Health shall seek to enter into agreements with non-profit organizations to provide shuttle service to rural covered veterans for examinations described in subsection (a).
 (d)Report requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report regarding how many covered veterans scheduled examinations described in subsection (a) after receiving a letter, telephone call, or email under that subsection.
 (e)DefinitionsIn this section: (1)The term covered veteran means a veteran who—
 (A)is enrolled in the system of annual patient enrollment under section 1705 of title 38, United States Code; and
 (B)has not received health care furnished or paid for by the Secretary of Veterans Affairs during the two years immediately preceding the date in subsection (a)(1).
 (2)The term rural covered veteran means a covered veteran— (A)who lives in an area served by the Office of Rural Health of the Department of Veterans Affairs; and
 (B)whom the Under Secretary of Health determines requires assistance to travel to a health care facility to receive an examination described in subsection (a).
 (3)The term veteran has the meaning given that term in section 101 of title 38, United States Code. 